 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT SEATTLE

 8    ARMON HICKMAN,

 9                                   Plaintiff,             CASE NO. C19-1245-JCC

10            v.
                                                            ORDER GRANTING APPLICATION
11    CITY OF DES MOINES POLICE DEPT.,                      TO PROCEED IN FORMA PAUPERIS
      et al.,
12
                                     Defendants.
13

14
            Because plaintiff does not appear to have funds available to afford the $400.00 filing fee,
15
     plaintiff financially qualifies for in forma pauperis (IFP) status pursuant to 28 U.S.C. § 1915(a)(1).
16
     Therefore, plaintiff’s IFP application (Dkt. 1) is GRANTED.             However, the undersigned
17
     recommends review under 28 U.S.C. § 1915(e)(2)(B). The Clerk of the Court is directed to send
18
     a copy of this Order to plaintiff and to the assigned District Judge.
19
            DATED this 14th day of August, 2019.
20

21                                                         A
                                                           Mary Alice Theiler
22                                                         United States Magistrate Judge

23

     ORDER GRANTING APPLICATION TO
     PROCEED IN FORMA PAUPERIS
     PAGE - 1
